Citation Nr: 1203533	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of trauma to the cervical spine including cervalgia and right C5-6 radiculopathy (cervical spine disability), currently rated as 30 percent disabling, including on an extra-schedular basis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for headaches, including as secondary to the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Andrew Rutz, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to December 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005 and August 2005 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claims for entitlement to an increased disability rating for the service-connected cervical spine disability and entitlement to service connection for headaches, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


FINDING OF FACT

In July 2011 written and oral statements, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a low back disability.



CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal concerning his appeal to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

During his July 2011 travel Board hearing and in an accompanying written statement, the Veteran withdrew his appeal contesting the denial to reopen his claim of entitlement to service connection for a low back disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal regarding the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a low back disability is dismissed.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain a recent cervical spine examination and for an examination regarding the Veteran's headaches.

Regarding the Veteran's claim of entitlement to a disability rating higher than 30 percent for his cervical spine disability, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  In the June 2009 VA examination and July 2009 addendum report, the examiner stated that imaging studies failed to indicate radiculopathy in the Veteran's upper extremities.  But at the July 2011 Board hearing, the Veteran testified that he has numbness in his arms, mouth, fingers and the joints of his shoulders, and that he did not have as much strength as he used to in his shoulders and arms.  Accordingly, the Board finds that the evidence of record indicates a worsening in the Veteran's current cervical spine condition since the last VA examination.  Remand for a recent examination is thus required.

Additionally, the Board finds that clarification of the Veteran's cervical spine disability is required.  The June 2009 examiner conducted a motor examination, which was normal, and a sensory examination, which revealed decreased vibratory sense in the left little finger, and decreased vibratory sense in the right thumb for the upper extremities.  Imaging studies failed to indicate any evidence of radiculopathy in either of the Veteran's upper extremities.  But the examiner did not address the decreased sensation of the fingers.  A December 2004 VA examination report noted cervical spine radiculopathy.  A private January 2005 electromyography (EMG) report also noted cervical spine radiculopathy.  Thus, the examination should address whether there is radiculopathy, or any other neurological impairment, including decreased sensation, related to the cervical spine disability.

Also regarding this issue, remand is required for specific consideration regarding an increased evaluation on an extraschedular basis.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2011).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran and his representative argue that the June 2009 VA examiner did not adequately address the impact of the cervical spine disability on the Veteran's employability by considering his employment history, occupational history, and the impact of the medications he is taking for his cervical spine disability.  The June 2009 examiner stated "there are no occupational effects of this condition.  The Veteran is stable enough to perform any job he is qualified to do."  However, in his July 2011 Board hearing testimony, the Veteran stated he is a Journeyman welder and is required to climb over objects and get in to strange positions to perform his job.  This is the only job he has had since service, when he was a steel worker.  The Veteran has a high school diploma, and 58 or 59 credits for an Associate's Degree from a community college.  He also has a Journeyman's card, which he states is the equivalent of a Bachelor's Degree.  Therefore, if on remand, the RO determines that the Veteran's rating or ratings, if applicable, are inadequate to compensate him for his impairment, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this determination.  

Regarding the claim of entitlement to service connection for headaches, including as secondary to the service-connected cervical spine disability, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, VA medical records demonstrate diagnoses of headaches.  At the July 2011 Board hearing, the Veteran provided competent testimony that he has had headaches since service discharge and ever since his in-service neck injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, remand is required to obtain an examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated after October 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination in order to determine the current severity of his cervical spine disability.  The claims file must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  All findings and diagnoses should be reported in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner should be requested to report the range of motion of the cervical spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the cervical spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The existence of any ankylosis of the spine should also be identified. 

The examiner should also assess if the Veteran has any neurological manifestations, specifically radiculopathy, to include with regard to the shoulders, arms, hands, and down the back.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  The examiner must also reconcile the contrasting opinions of the December 2004 and June 2009 VA examiners' concerning the existence of radiculopathy, and address the 2005 private EMG report.

The examiner should also opine as to what limitations, if any, the Veteran's service-connected cervical spine disability places on his ability to obtain employment, considering factors such as employment history, occupational history, and the impact of the medications he is taking for his cervical spine disability.  

3.  Thereafter, if appropriate, claim should be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the headaches.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's headaches had its clinical onset in service or is otherwise related to service, to include the in-service injury to his cervical spine;

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the headaches are proximately due to the Veteran's service-connected cervical spine disability; and 

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the headaches have undergone a permanent increase in severity due to the Veteran's service-connected cervical spine disability, and if so, what measurable degree of the headaches are due to that disability.
		
5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. M. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


